        Case 1:19-cr-00373-PGG Document 184 Filed 01/21/20 Page 1 of 1
                                         U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   January 21, 2020

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Michael Avenatti,
              S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

       The Government respectfully submits the attached letter from the Warden of the
Metropolitan Correctional Center pursuant to the Court’s order dated January 21, 2020, directing
the Government to provide an explanation regarding the defendant’s current conditions of
confinement (Dkt. No. 182).

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                            By:    ___________________________
                                                   Matthew D. Podolsky
                                                   Daniel C. Richenthal
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
Case 1:19-cr-00373-PGG Document 184-1 Filed 01/21/20 Page 1 of 2
Case 1:19-cr-00373-PGG Document 184-1 Filed 01/21/20 Page 2 of 2
